COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO.
2-10-057-CR
 
 
ISSAC DEJESUS RAMIREZ                                                    APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Pursuant
to a plea bargain, appellant Issac DeJesus Ramirez pled guilty to the offense
of sexual assault of a child under seventeen in exchange for a sentence of two
years=
confinement.  See Tex. Penal Code
Ann. ' 22.011
(Vernon Supp. 2009).  The trial court=s
certification of appellant=s right
of appeal states that this is Aa
plea-bargain case, and the defendant has NO right of appeal.@  Appellant filed a pro se response to this
court=s
inquiry into its jurisdiction, alleging that he only took the plea bargain
because his attorney falsely told him that there Awas
absolutely no way for [him] to receive a probated sentence.@  Appellant=s
response is not grounds for continuing the appeal, however.  See Tex. R. App. P. 25.2(a)(2); Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (holding that if
appellant fails to meet any of exceptions in rule 25.2(a)(2), Ano
inquiry into even possibly meritorious claims may be made.@).  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f); Chavez,
183 S.W.3d at 680.
 
PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.